DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, 8-10, 14, and 15, drawn to a semiconductor device.
Group II, claims 16, 18-21, 27, and 29-31, drawn to an array semiconductor device.
Group III, claims 35 and 41, drawn to a method to manufacture a semiconductor device or an array of semiconductor devices.
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of “a contact extension abutting the obverse submount contact”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nomoto et al. (US 2003/0165169).  Nomoto clearly shows all the features of claim 1. Fig. 7 shows a substrate having first and second opposing sides (1); an epitaxial layer having first and second opposing sides (2-6), the first side of the epitaxial layer abutting the first side of the substrate (1 and 2); a substrate contact abutting the second side of the substrate (10); an epitaxial contact abutting the second side of the epitaxial layer (9). Fig. 6 shows the submount (22) mounted to a submount contact  with an electrically conductive material ([0068]), the submount contact being either the epitaxial contact or the substrate contact (10); an obverse submount contact (9), the obverse submount contact being either the epitaxial contact or the substrate contact that is not associated with the submount contact (9); and a contact extension abutting the obverse submount contact (Figs. 17 and 18 element 9-2). Since the “a contact extension abutting the obverse submount contact” is known in the art, it cannot constitute a special technical feature as it does not make a contribution over the prior art. There do not appear to be any other special technical features that link Groups I-III.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: characterized by the contact extension and the obverse submount contact microstructure.
	Species A1: Characterized by different microstructures (claim 4)
	Species A2: Characterized by the same microstructure (claim 5)
Species B: characterized by junction up versus junction down mounting.
	Species B1: Fig. 1A characterized by a junction up mounting
	Species B2: Fig. 1B characterized by a junction down mounting
Species C: characterized by the isolation structure between devices.
Species C1: Characterized by the isolating component including a dielectric material (Claim 27).
Species C2: Characterized by the isolating component including damage caused by ion bombardment (Claim 29).
Species C3: Characterized by the isolating component including removed portions of the epitaxial layer (Claim 30).
Applicant is required, in reply to this action, to elect a single species from each of the outlined species to which the claims shall be restricted if no generic claim is finally held to be allowable. For instance, applicant could elect Species A1, B1, and C1. The Office will examine those claims that are generic to all the elected species, generic to at least 1 of the elected species and read on the other elected species, or claims that read on all three of the elected species. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims appear to be generic:  claims 1 and 18.
Species A-C lack unity of invention because even though the inventions of these groups require the technical feature of “a contact extension abutting the obverse submount contact”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nomoto et al. (US 2003/0165169).  Nomoto clearly shows all the features of claim 1. Fig. 7 shows a substrate having first and second opposing sides (1); an epitaxial layer having first and second opposing sides (2-6), the first side of the epitaxial layer abutting the first side of the substrate (1 and 2); a substrate contact abutting the second side of the substrate (10); an epitaxial contact abutting the second side of the epitaxial layer (9). Fig. 6 shows the submount (22) mounted to a submount contact  with an electrically conductive material ([0068]), the submount contact being either the epitaxial contact or the substrate contact (10); an obverse submount contact (9), the obverse submount contact being either the epitaxial contact or the substrate contact that is not associated with the submount contact (9); and a contact extension abutting the obverse submount contact (Figs. 17 and 18 element 9-2). Since the “a contact extension abutting the obverse submount contact” is known in the art, it cannot constitute a special technical feature as it does not make a contribution over the prior art. There do not appear to be any other special technical features that link Species A-C.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828     
07/18/2022